1 Reported in 296 N.W. 23.
This is an appeal from an order of the district court of Ramsey county denying plaintiff's motion for a new trial.
Appellant urges several assignments of error, but, as we decide the case, it is necessary to consider only the assignment dealing with defendant's alleged failure to establish plaintiff's contributory negligence. The others are without merit.
The evidence relating to plaintiff's contributory negligence was conflicting. That for the defendant tended to show that as plaintiff was about to cross West Seventh street from the northeast to the southeast corner of its intersection with Erie street she saw defendant's car proceeding westward on Seventh street some 150 feet to her left, that she started to cross the street and collided with the rear right side of defendant's car. We think the jury was justified in finding plaintiff contributorily negligent, and its verdict will not be disturbed.
Order affirmed.
                    UPON APPLICATION FOR REARGUMENT.
On January 24, 1941, the following opinion was filed: